FILED
                             NOT FOR PUBLICATION                            MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALEXIOS ALEXANDER,                               No. 12-17397

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00445-WBS-
                                                 EFB
  v.

CALIFORNIA DEPARTMENT OF                         MEMORANDUM *
CORRECTIONS AND
REHABILITATION; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       California state prisoner Alexios Alexander appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations concerning his conditions of confinement. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to

state a claim under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th

Cir. 2000). We affirm.

      The district court properly dismissed Alexander’s action because Alexander

failed to allege sufficient facts to state a claim for unconstitutional conditions of

confinement. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (discussing the

subjective prong of deliberate indifference); Daniels-Hall v. Nat’l Educ. Ass’n, 629
F.3d 992, 998 (9th Cir. 2010) (courts need not accept as true allegations that

contradict exhibits attached to a complaint, or allegations that are “merely

conclusory, unwarranted deductions of fact, or unreasonable inferences”); Hearns

v. Terhune, 413 F.3d 1036, 1042 (9th Cir. 2005) (listing the elements of a

conditions of confinement claim and explaining that the circumstances, nature, and

duration of the deprivation are relevant); see also Johnson v. Moore, 948 F.2d 517,

519 (9th Cir. 1991) (per curiam) (holding that claims for injunctive relief “relating

to [a prison’s] policies are moot” when the prisoner has been moved and “he has

demonstrated no reasonable expectation of returning to [the prison]”).

      The district court did not abuse its discretion in denying Alexander’s

multiple requests for appointment of counsel because Alexander failed to

demonstrate exceptional circumstances. See Palmer v. Valdez, 560 F.3d 965, 970


                                            2                                     12-17397
(9th Cir. 2009) (setting forth standard of review and the exceptional circumstances

requirement).

      AFFIRMED.




                                         3                                   12-17397